DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2020 has been entered.

Status
1.	A restriction requirement was mailed on 21 February 2019.  Applicant elected with traverse IFVRLR (SEQ ID NO:1619) and ALKLFVGS (SEQ ID NO: 1660) in the reply filed on 18 July 2019.  The traversal was on the grounds that it would not be an undue burden to search a larger number of peptides, e.g. those found in claim 8. This was not found persuasive because of the breath of the claims.  The requirement was 
Claims 14, 17-23, 39-44, 52-54 and 57-60 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

During prior prosecution, the Office has taken the position that the claimed linkers, SEQ ID NOs: 5-13, 16, 24, 29, 33-1593 and 1761-1775, are not patentable by themselves, and, since they are so short, are probably not patentable in the context of an unspecified protein.  Since the linkers are so short, there is, in the examiner’s opinion, a high likelihood of finding each linker in a naturally-occurring polypeptide.  This would raise at least potential issues under 35 USC 101.
Applicant has presented amended claims where the linker polypeptides are joined to a toxic protein (“TP”).  Claim 14 defines “TP” as a toxic peptide.  Applicant does not define the limitation “toxic protein,” but includes Bt proteins as an example.  Spec., p. 9.  No rejection under 35 USC 112(b) is made because an ordinary artisan would understand the meaning of the limitation.

Claim Objections
3.	Claims 17-23 and 44 are objected to because of the following informalities.

Claims 17-19 are objected to because each state that the TP is a peptide or a protein while the base claim, claim 14, requires that TP is a protein.  Although the two terms are close in meaning, they are not necessarily identical – an ordinary artisan 
Claim 20 is objected to because it requires that the TP is a ‘peptide.’

Claims 21-23 are objected to because they refer to a composition in the base claim using the indefinite article “a” instead of using “the” or “said.”  For example, claim 22 refers to “a polynucleotide of claim 21” rather than ‘the polynucleotide of claim 21.’

Claim 44 is objected to because it contains abbreviations in parentheticals but the abbreviations were already defined in the claim set in claim 14.  Therefore the presence of “(Linkers)” and “(ERSP)” are redundant and potentially raise issues of indefiniteness.

Improper Markush Group
4.	Claims 18-20 and 57-58 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 706.03(y).

When SEQ ID NO:5 and SEQ ID NO:6 are used in a BLAST search via NCBI’s website, both are fragments of the hexatoxin identified as S0F209.1 (accessed 3 February 2021).  Thus they are fragments of a toxic protein and an ordinary artisan would not believe that the fragments would have the activity of the intact protein.  E.g. Pineda et al. (2014) BMC Genomics 15:177 (noting conserved sequences and variable sequences) & Helting & Zwisler (1977) J Biol Chem 262(1):187-93.
When SEQ ID NO:7 is searched using BLAST, it is all or part of the green fluorescent protein (GPF).  GFP is also not a toxic protein.  
This diverse group of sequences thus neither share a common function or a structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 18-19 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 18-19 and 57 recite the broad recitation at least 80%, and the claims also recite a succession of smaller percentages which are the narrower statements of the range/limitation.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 18-20 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a 
Claim 18 depends from claim 14 and is drawn to embodiments of CINPs where they have at least 80% sequence identity or homology to a protein sequence recited in a Markush group of approximately 1600 sequences.  Claim 19 features a Markush group of only 8 sequences.  Claim 20 requires sequence identity to one of the eight sequences.
Claim 57 depends from claim 44 and is drawn to embodiments of TPs where they have at least 80% sequence identity or homology to a protein sequence recited in a Markush group of 8 sequences.  Claim 58 requires sequence identity to one of eight sequences.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
During prior prosecution, the Office took the position that the claimed linkers, SEQ ID NOs: 5-13, 16, 24, 29, 33-1593 and 1761-1775, are not patentable by themselves, and, since they are so short, are probably not patentable in the context of an unspecified protein.  Since the linkers are so short, there is, in the examiner’s opinion, a high likelihood of finding each linker in a naturally-occurring polypeptide.  This 
Applicant has presented amended claims where the linker polypeptides are joined to a toxic protein (“TP”).  Claim 14 defines “TP” as a toxic peptide.  Applicant does not define the limitation “toxic protein,” but includes Bt proteins as an example.  Spec., p. 9.  
Based on a search of the prior art made during examination of the application, none of the recited SEQ ID NOs are found in toxic proteins.  Therefore the claims are interpreted as requiring for patentability that the claims read on a functional toxic protein that is attached to a linker.  The above claims, however, include fragments of proteins as well as non-toxic proteins such as GFP.
For example, when SEQ ID NO:5 and SEQ ID NO:6 are used in a BLAST search via NCBI’s website, both are fragments of the hexatoxin identified as S0F209.1 (accessed 3 February 2021).  Thus they are fragments of a toxic protein and an ordinary artisan would not believe that the fragments would have the activity of the intact protein.  E.g. Pineda et al. (2014) BMC Genomics 15:177 (noting conserved sequences and variable sequences) & Helting & Zwisler (1977) J Biol Chem 262(1):187-93.
When SEQ ID NO:7 is searched using BLAST, it is all or part of the green fluorescent protein (GPF).  GFP is also not a toxic protein.  
Claim 14 requires a toxic protein which is interpreted herein as a protein with toxic activity.  Therefore whatever is bound to the claimed linkers is required to have activity as a toxin.  As noted above, at least some of the SEQ ID NOs are fragments of toxin proteins.
SEQ ID NO:54, for example, is the B. thuringiensis kurstaki HD-1 protein, also known as Cry1Aa.  Cry proteins have been extensively studied.  
Focusing on Cry proteins as an example, the art describes that Cry proteins have three domains and that there are extensive functional interactions between these three domains of Cry proteins.  The art describes that more than one domain is involved in toxin specificity and binding.  Aronson & Shai (2001) FEMS Microbial Lett 195:1-8, e.g. p. 7, para. spanning cols. 1-2.  Domains II and Ill are involved in insect specificity (de Id., p. 196, left col., para. 2, & p. 197, left col., para. 4.  In the cited review article, de Maagd et al. concludes that the determination of insect specificity of endotoxins is still not understood. Id., p. 198, rt. col., para. 2.  
Additionally, the activity of a Bt protein is dependent on its amino acid sequence.  Each delta-endotoxin only has activity against one or few insect species.  de Maagd et al. (1999) Appl. Environ Microbiol 65:4369-74, 4369, col. 1, para. 1.  Conservative substitutions in non-conserved regions can have unexpected effects on protein function. Id., Figs. 2 & 3.  Even a single amino acid substitution in a delta-endotoxin may alter its insecticidal specificity, and toxicity must be determined empirically.  Tounsi et al.(2003) J. Appl. Microbial. 95:23-28, 27.  For example, a conservative substitution of a lysine for an arginine in a Cry11A protein eliminated toxicity to A. aegyptii.  Angsuthanasombat et al. (2001) J Biochem Mol Biol 34:402-07, 405, para. spanning cols. 1-2.
Furthermore, the protein art in general describes that the activity of a protein depends on its sequence.  For example, although Guo et al. describes that a protein’s structure is fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al., Proc. Natl. Acad. Sci. USA 101:9205-10 (2004), p. 9209, col. 2, para. 2.  
Applicant fails to describe the activity of variants of the proteins recited in the claims, and applicant fails to describe structural elements required for activity in the listed toxic proteins.
Therefore although the claimed genera require toxin activity, an ordinary artisan would not envision the full scope of the claimed genera to be active.  
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to the recited SEQ ID NOs and Applicant also fails describe the structural elements of this polypeptides that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an 
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


7.	Claims 18-20 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of, e.g. SEQ ID NO:54, does not reasonably provide enablement for the genera associated with the polypeptides recited in the above claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 18 depends from claim 14 and is drawn to embodiments of CINPs where they have at least 80% sequence identity or homology to a protein sequence recited in a Markush group of approximately 1600 sequences.  Claim 19 features a Markush group of only 8 sequences.  Claim 20 requires sequence identity to one of the eight sequences.
Claim 57 depends from claim 44 and is drawn to embodiments of TPs where they have at least 80% sequence identity or homology to a protein sequence recited in a Markush group of 8 sequences.  Claim 58 requires sequence identity to one of the eight sequences.
Applicant provides no teachings or guidance about protein variants or the activity of protein fragments of toxin proteins.

One of the well-studied proteins recited in claim 18 is SEQ ID NO:54.  SEQ ID NO:54 is the B. thuringiensis kurstaki HD-1 protein, also known as Cry1Aa.  Cry proteins have been extensively studied.  
Thus, focusing on the teachings in the art regarding Cry proteins, Cry proteins are known to have three domains with extensive functional interactions between the three domains.  The art teaches that more than one domain is involved in toxin specificity and binding.  Aronson & Shai (2001) FEMS Microbial Lett 195:1-8, e.g. p. 7, para. spanning cols. 1-2.  Domains II and Ill are involved in insect specificity (de Maagd et al. (2001) Trends Genet 17:193-99, e.g. p. 194, rt. col., para. 3), and domains I and II have co-evolved towards certain specificities.  Id., p. 196, left col., para. 2, & p. 197, left col., para. 4.  In the cited review article, de Maagd et al. concludes that the determination of insect specificity of endotoxins is still not understood.  Id., p. 198, rt. col., para. 2.  
Additionally, the activity of a Bt protein is dependent on its amino acid sequence.  Making amino acid substitutions in Bt toxins is unpredictable.  Each delta-endotoxin only has activity against one or few insect species.  de Maagd et al. (1999) Appl. Environ Microbial 65:4369-74, 4369, col. 1, para. 1.  Even conservative substitutions in non-conserved regions can have unexpected effects on protein function.  Id., Figs. 2 & 3.  Even a single amino acid substitution in a delta-endotoxin may alter its insecticidal specificity, and toxicity must be determined empirically.  Tounsi et al. (2003) J. Appl. Microbial. 95:23-28, 27.  For example, a conservative substitution of a lysine for an arginine in a Cry11A protein eliminated toxicity to A. aegyptii.  Angsuthanasombat et al. (2001) J Biochem Mol Biol 34:402-07, 405, para. spanning cols. 1-2.
Furthermore, random mutagenesis to make polypeptide variants with such a large number of variants - up to 235 amino acid substitutions in the case of SEQ ID NO:54 - is unpredictable.  Guo et al. al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc. Natl. Acad. Sci. USA 101:9205-10, 9209, col. 2, para. 2.  Thus, making and 
The instant specification fails to provide guidance for how to make the full scope of claimed polypeptides and nucleic acids, and thus fails to provide guidance for how to make the full scope of claimed compositions and for how to perform the full scope of claimed methods.  Given the claim breath, unpredictability in the art, undue experimentation, and lack of guidance in the specification as discussed above, the instant invention is not enabled throughout the full scope of the claims. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 18-20 and 57-58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As explained supra in the rejection above, claims 18-20 and 57-58 each have an improper Markush group since several of the recited SEQ ID NOs are not toxic proteins.  Therefore an embodiment falling with the scope of, e.g. claim 18, might not fall within the scope of claim 14.  Hence a claim could infringe claim 18 and not infringe claim 14.  Therefore the above claims fail to further limit the claims on which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
9.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663